IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Meretricious         )
Relationship of                           ]      No. 67734-9-1                                   C"1
                                                                                    C J      ^ \ "-—
                                                                                      — —*   "~~* en


SUSAN M. CALDWELL                                DIVISION ONE                         C-     --- —•
                                                                                      v. "       >' " 1



                     Appellant,

              and
                                          l      UNPUBLISHED OPINION                  ^o


JOHN C. HANSELMAN,                                                                    ro      :-;-• -
                                          )      FILED: July 29,   2013
                     Respondent.


       Becker, J. — After her relationship with John Hanselman ended, Susan

Caldwell petitioned the court for an equitable distribution of property acquired
during the relationship. The trial court denied her petition. Caldwell acted pro se
both at trial and on appeal. On appeal, Caldwell challenges the trial court's
determination that the parties did not have a committed intimate relationship for

purposes ofan equitable division of property. We affirm.
       Susan Caldwell and John Hanselman met in 2006. Caldwell lived in

Reno, Nevada, at the time. She had previously lived in Washington and had
family in the Port Angeles area. Hanselman visited Caldwell in Nevada, they "hit
it off," and Hanselman invited Caldwell to live with him in Washington. In
February 2007, Hanselman lent Caldwell money to relocate to Oak Harbor,
Washington. Caldwell moved into Hanselman's house. Caldwell and
No. 67734-9-1/2




Hanselman lived together for approximately three years until she moved out in

March 2010. During the relationship, Hanselman was self-employed and the

owner of two businesses. He had a crabbing business that he ran during

crabbing season and, during the off-season, operated a tree-clearing business.

For the most part, Caldwell did not work outside the home while the parties lived

together. A few months after she moved out of Hanselman's home, Caldwell

petitioned the court for an equitable distribution of property.

       During a two-day bench trial, the trial court considered the testimony of

Caldwell, Hanselman, and several other family members. The court concluded

that the evidence did not establish the existence of a committed intimate

relationship. Therefore, there was no basis for the court to characterize and

distribute property. Caldwell appeals.

       As an initial matter, Hanselman requests that we dismiss Caldwell's

assignments of error because they fail to "state the legal error appealed." But the
applicable rule of appellate procedure requires only that the assignments of error
must concisely state "each error a party contends was made by the trial court."
RAP 10.3(a)(4). Caldwell complies with this rule by identifying the factual
findings and legal rulings she challenges. To the extent that Caldwell fails to
present legal argument and authority in support of each assignment of error, we
do not address those particular assignments. See RAP 10.3(a)(6); Cowiche
Canvon Conservancv v. Boslev. 118 Wn.2d 801, 809, 828 P.2d 549 (1992). We

reject the request to dismiss.
No. 67734-9-1/3




                         Committed Intimate Relationship

       Caldwell challenges the evidence supporting some of the trial court's

factual findings and contends that the factual findings do not support the trial

court's conclusion that the parties did not have a committed intimate relationship.

       A committed intimate relationship is a "stable, marital-like relationship

where both parties cohabit with knowledge that a lawful marriage between them

does not exist." Connell v. Francisco, 127 Wn.2d 339, 346, 898 P.2d 831 (1995).

The doctrine has equitable underpinnings. It evolved to protect unmarried parties

who acquire property during their relationships so thatone party is not unjustly
enriched at the end of such a relationship. See In re Marriage of Pennington,

142 Wn.2d 592, 602, 14 P.3d 764 (2000). There are no "elements" a party is

required to prove to establish the existence of a committed intimate relationship.
Instead, a court may consider several nonexclusive factors including: (1)
continuity ofcohabitation; (2) duration ofthe relationship; (3) purpose of the
relationship; (4) pooling of resources and services for joint projects; and (5) the
intent ofthe parties. Pennington, 142 Wn.2d at 601-02. These characteristic
factors are neither exclusive nor hypertechnical. Pennington, 142 Wn.2d at 602.

No one factor is more important than another, and the court will examine the

particular circumstances of each case to determine if a committed intimate
relationship exists. Pennington, 142Wn.2d 602-03, 605. Contrary to the
respondent's suggestion, a party seeking equitable distribution of property under
No. 67734-9-1/4




this doctrine is not required to produce evidence of engagement rings, an attempt

to have children, or use of the other party's surname.

       Whether a committed intimate relationship exists is a mixed question of

fact and law; accordingly, we defer to the trial court's findings of fact, but we

review de novo its legal conclusions from those findings. Pennington, 142 Wn.2d

at 602-03. As a reviewing court, we do not substitute our judgment for the trial

court's, weigh the evidence, or judge the credibility of the witnesses. In re

Marriage of Greene. 97 Wn. App. 708, 714, 986 P.2d 144 (1999).

       Caldwell claims the evidence does not support the trial court's finding that

she briefly moved out of the house during the relationship or the finding that the

parties' cohabitation was not continuous. Caldwell insists that the court's finding

of lack of continuity was the basis for its determination that a committed intimate

relationship did not exist because all other factors weighed in favor of finding that

the parties had such a relationship.

       But Hanselman testified that in 2009, after he and Caldwell had an

argument, she moved out for two to three months. Hanselman also testified that

while Caldwell was gone, his daughter, son-in-law, and granddaughter stayed at

the house. Hanselman's testimony was corroborated by his son-in-law.

Hanselman also testified that Caldwell left another time in 2008 and went to

Nevada. The trial court was entitled to credit this testimony despite the fact that

Caldwell denied moving out of the house before 2010, and Hanselman and his

son-in-law were not specific about dates, did not testify as to where Caldwell
No. 67734-9-1/5




moved to, and did not say that she took all of her possessions from the house.

Substantial evidence supports the trial court's findings that Caldwell moved out

for brief periods in 2008 and 2009 and that the cohabitation was therefore not

continuous.


       But more importantly, the premise of Caldwell's argument is inaccurate.

The trial court reached its conclusion based on several factors. Specifically, the

court cited: "the lack of any pooling of resources and services for joint projects;

the short duration of the relationship; the short term of the cohabitation; and the

lack of mutual intent." The most significant factor detracting from Caldwell's

claim, as reflected in the trial court's findings, was the lack of mutual intent to

maintain a committed intimate relationship.

       Caldwell and Hanselman provided strikingly divergent accounts of the

relationship. Caldwell said the parties were emotionally close, committed to the

relationship, and intimate with each other for the entire time they lived together.

Caldwell testified that Hanselman asked her to marry him initially, but they

decided not to marry right away because she had an "IRS problem." She

conceded that at some point, they slept in separate bedrooms but claimed that

was because of a medical condition and not indicative of any problems in the

relationship. Hanselman, on the other hand, testified that the relationship

deteriorated within the first year to the point that he asked her to move out and

repeated that request several times during the period they lived together.

According to Hanselman, the relationship had ended for all intents and purposes
No. 67734-9-1/6




in 2009 after he expressly told Caldwell they would never marry. He said they

stopped sharing a bedroom shortly after Caldwell moved in and were no longer

intimate after 2009.

       Caldwell's contention that the parties mutually intended to be in a

committed intimate relationship is based solely on her testimony and

characterization of the relationship. The trial court, however, found Hanselman's

conflicting testimony to be credible. And although the evidence supports the

inference that the parties originally intended to have a committed, stable, and

long-term relationship, according to Hanselman's testimony, that mutual intent

did not persist beyond the initial phase of the relationship. Hanselman's

testimony provides substantial support for the court's finding that, overall, the

parties did not share a mutual intent to form a committed intimate relationship.

       Citing the court's findings that she contributed her labor to various home-

improvement projects and daily household chores, Caldwell challenges the trial

court's determination that the parties did not jointly invest their time, effort, and

financial resources to the extent required to form a committed intimate

relationship. But Caldwell's argument fails to appreciate all of the court's factual

findings on the issue, many of which do not suggest that the parties pooled their

resources to a significant degree. For instance, while the court found that

Caldwell contributed her labor to the household, the court found that she did this

primarily at the beginning of the relationship. Later in the relationship, the court

determined that Caldwell devoted her labor to a joint endeavor with her mother.
No. 67734-9-1/7




The court also found that the parties did not own any property together, share

bank accounts or credit cards, jointly contribute to bills, mortgage payments, or

payments toward any asset purchased during the relationship. The findings

indicate that the parties did not engage in any joint long-term planning and that

Hanselman did not carry Caldwell on his health insurance or name her as a

beneficiary in any insurance policy or in his will.1 And the parties did not share in
Hanselman's income in general. Instead, Hanselman gave Caldwell money to

buy groceries and paid for a few specific items on her behalf.

       Although it is undisputed that Caldwell helped with maintenance and

house projects and, at least initially, that she helped in Hanselman's businesses,

she did not claim that her labor increased the value of any asset. The only

evidence on this point suggested that Hanselman's house had lost value since

he purchased it. Hanselman owned his businesses for several years prior to the

relationship, and the trial court ruled on summary judgment that the businesses

were his separate property. See Soltero v. Wimer. 159 Wn.2d 428, 435, 150

P.3d 552 (2007) (unlike marital dissolution, separate property is not before the

court for distribution and there is a presumption that any increase in value of

separate property during the relationship remains separate). Accordingly, the

trial court's findings support its conclusion that Caldwell did not "substantially




       1The court did find, however, that Hanselman carried Caldwell on his automobile
insurance policy.
No. 67734-9-1/8




investf] her time and effort into any specific asset so as to create any inequities."

Pennington. 142 Wn.2d at 605.

       The trial court also determined that the parties' relationship and period of

cohabitation was not long-term. The parties agreed that their relationship

spanned approximately three and a half years and they lived together for three

years. The court did not err in concluding that, in conjunction with a lack of

mutual intent or significant pooling of resources, the relatively short-term

relationship of less than four years did not support Caldwell's claim that the

parties had a committed intimate relationship. See Connell. 127 Wn.2d at 346 (a

short-term relationship may suffice, but only if other significant factors are

present).

                       Discrimination Against Pro Se Litigant

       Caldwell also claims that the trial court discriminated against her because

of her status as a pro se litigant and held her to a more stringent standard than

the attorney representing Hanselman. Specifically, Caldwell claims the court

treated her unfairly by ordering her to pay attorney fees of $300 to Hanselman

early in the litigation. But Caldwell provides only the court's order imposing the

sanctions, which suggests that the court imposed the fees because Caldwell had

filed a duplicative motion. The limited record before us on appeal does not

reveal the legal basis for the fees awarded nor allow us to review the trial court's

decision. See RAP 9.2; Story v. Shelter Bay Co.. 52 Wn. App. 334, 345, 760

P.2d 368 (1988) (appellant has burden of providing adequate record for review).

                                          8
No. 67734-9-1/9




       Caldwell also claims the trial court discriminated against her by denying

her motion to compel discovery of financial information related to Hanselman's

businesses just before trial and then denying her request to continue the trial.

Again, based on the limited documentary record on appeal, it appears that the

trial court ruled on summary judgment motions in December 2010. The court

determined that, as a matter of law, Hanselman's businesses were his separate

property and not subject to equitable distribution. The court denied Hanselman's

summary judgment motion with respect to the residence and other items of

personal property purchased during the relationship.

       In February 2011, Caldwell sought the production of 35 categories of

documents, many relating to Hanselman's businesses, including employee

payroll records, timesheets and paychecks; lists of contractors; work orders; "fish

tickets"; identification of customers and buyers; and invoices. Hanselman filed

for a protection order objecting to the production of certain documents, and

Caldwell filed a motion to compel.2
      The court heard argument on the motions on April 25, 2011. The

testimony at the hearing suggests that some business records had been

provided, but Hanselman objected to the production of other documents as

irrelevant and unduly burdensome. Caldwell argued that she needed the

business records to show that Hanselman did not actually have the employees

he claimed to have, which would support the inference that she must have been


      2 Neither of these motions is in the record.

                                            9
No. 67734-9-1/10




helping Hanselman in his businesses. When the court asked Caldwell about the

relevance of the evidence, even if it showed that she participated in the business,

Caldwell said it was relevant to the issue of "credibility." She explained that the

records would show that Hanselman was lying about the extent of her

participation in the business and was therefore lying about the nature of the

relationship.

       The court informed the parties that it would take the issues under

advisement but would issue a ruling quickly. Caldwell orally asked to continue

the trial but did not state the length of the requested continuance or provide a

reason. The court denied the oral request but indicated that a continuance might

nevertheless be unavoidable because of another matter.

       The court issued a ruling a few days before trial began granting the

protective order on the basis that the contested discovery requested by Caldwell

was unduly burdensome and not reasonably intended to lead to relevant

evidence. Caldwell argues that her ability to present her case was hampered by

both the discovery ruling and the subsequent denial of her request to continue.

       Both discovery rulings and rulings on motions to continue are generally

reserved to the broad discretion of the trial court. See Ameriguest Mortg. Co. v.

Office of Attorney General of Wash.. _Wn.2d _, 300 P.3d 799, 804 (2013)

(discovery rulings); Red Oaks Condo. Owners Ass'n v. Sundguist Holdings. Inc.,

128 Wn. App. 317, 321, 116 P.3d 404 (2005) (continuances). While Caldwell

claims that the trial court's ruling left her without access to evidence she needed


                                         10
No. 67734-9-1/11




to prove her case, she failed to demonstrate that the business records were

critical to establishing the existence of a committed intimate relationship. When

limiting the scope of discovery, courts must balance the potential relevance of

evidence against the burden imposed on the party being asked to respond.

Nakata v. Blue Bird. Inc.. 146 Wn. App. 267, 278, 191 P.3d 900 (2008), review

denied, 165 Wn.2d 1033 (2009). In this case, in weighing the potential relevance

against the burden, the court assumed that the records would show, as Caldwell

claimed, that she was involved in the businesses. Caldwell argued only that this

fact would bear on Hanselman's credibility in general. It was not unreasonable

for the trial court to determine that that relative value of the evidence did not

outweigh the burden that production of the documents would impose. And

despite Caldwell's assertion that the court's ruling deprived her of the ability to

impeach Hanselman's testimony, the trial transcript demonstrates that she

challenged Hanselman's credibility directly with various inconsistent statements

he made about the nature of the relationship.

       Finally, with regard to the trial court's denial of her oral request to continue

the trial, Caldwell claims that the court's ruling was discriminatory because the

court had previously granted continuances requested by Hanselman's attorney.

But there is no information in the record about the prior continuances to which

Caldwell refers. It is clear that when Caldwell orally asked the court to continue

the trial on April 25, she did not explain the basis for her request. And it does not




                                          11
No. 67734-9-1/12




appear that Caldwell filed a written motion to continue upon receipt of the court's

discovery ruling.

       We have carefully examined the available record and have discovered no

evidence that the trial court discriminated against Caldwell because of her pro se

status or for any other reason. Nor does the record indicate that the court

abused its discretion or acted unreasonably in imposing sanctions, ruling on

discovery, or denying Caldwell's oral motion to continue. Instead, it appears that

the court displayed considerable patience with Caldwell and appropriate

sensitivity to the issues she raised at trial. We deny both parties' requests for

fees and affirm.




WE CONCUR:




                                                    )A*S4fA4^AC39




                                         12